Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 1 of 9 PageID #: 781




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


  CHAMBLESS ENTERPRISES LLC, et al.,

      Plaintiffs,                                        Case No. 3:20-cv-1455

          v.                                             Judge Terry A. Doughty

  CENTERS FOR DISEASE CONTROL AND                        Magistrate Judge Kayla D. McClusky
  PREVENTION, et al.,

      Defendants.


   PLAINTIFFS’ REPLY TO THE GOVERNMENT’S OPPOSITION TO PLAINTIFFS
               APPEAL FROM ORDER OF MAGISTRATE JUDGE

         The Government once again argues that Plaintiffs should endure a stay of District Court

 proceedings just because they exercise their right to appeal the denial of their motion for

 preliminary injunction. Plaintiffs do not give up their right to advance their case in the District

 Court by pursuing the right to an interlocutory appeal.

         Moreover, each of the relevant factors cut against staying District Court proceedings.

 Plaintiffs do not argue that the Magistrate merely came out the wrong way in a difficult balancing

 of divergent factors. On the contrary, Plaintiffs maintain that there was no basis for finding that

 any of the factors cut in favor of a stay. And further, Plaintiffs have argued that there is a categorical

 rule against imposing a stay where it would cause prejudice to the non-moving party—a point for

 which the Government has no response. Nor does the Government dispute the related rule that a

 stay is improper where the moving party fails to show a significant hardship should the proceedings

 continue.




                                                     1
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 2 of 9 PageID #: 782




        Plaintiffs are asking this Court simply to lift the stay, order the Government to produce the

 administrative record, and establish a briefing schedule to resolve the merits of this case. Simply

 put, Plaintiffs are asking this Court to do what would otherwise have had happened if the

 Magistrate had not improperly stayed the case. As Plaintiffs have shown in their opening brief

 objecting to the Magistrate’s order, Plaintiffs do not give up the right to pursue the merits of their

 claims simply because they chose to exercise their right to appeal the denial of a preliminary

 injunction. Plaintiffs clearly have standing to pursue their claims, and those claims are

 unquestionably valid. Indeed, four district courts and a panel of the Sixth Circuit have concluded

 that the CDC’s eviction moratorium is unlawful. See Tiger Lily, LLC v. U.S. Dep’t of Housing and

 Urban Development, 992 F.3d 518 (6th Cir. Mar. 29, 2021); Alabama Ass’n of Realtors v. U.S.

 Dep’t of Housing and Urban Development, No. 20-cv-3377, 2021 WL 1779282 (D.D.C. May 5,

 2021); Tiger Lily, LLC v. U.S. Dep’t of Housing and Urban Development, No. 2:20-cv-02692,

 2021 WL 1171887 (W.D. Tenn. Mar. 15, 2021); Skyworks, Ltd. v. Centers for Disease Control

 and Prevention, No. 5:20-cv-2407, 2021 WL 911720 (N.D. Ohio Mar. 10, 2021); Terkel v. Ctrs.

 for Disease Control & Prevention, No. 6:20-cv-564, 2021 WL 742877 (E.D. Tex. Feb. 25, 2021).

 Plaintiffs are therefore entitled to pursue their claims in this Court. Contrary to the Government’s

 contention, they have no obligation to illustrate irreparable harm in order to pursue a merits

 decision in this Court on the question of whether the CDC’s eviction moratorium is lawful. See,

 e.g., Skyworks, Ltd., 2021 WL 911720 (setting aside CDC moratorium under APA section 706

 despite concluding plaintiffs did not suffer irreparable harm). Nor is the June 30 expiration date of

 the CDC’s current order relevant to the question of a stay of proceedings in this Court. The CDC’s

 order has been in effect since last September and has been renewed three times. There is every

 reason to believe it will be renewed again and the Government has not said otherwise. The


                                                   2
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 3 of 9 PageID #: 783




 Government is, in effect, asking this Court to resolve the stay question by deciding, without benefit

 of briefing or argument, that Plaintiffs will either lose on the merits before this Court or that the

 Court will conclude the case is moot. But that is wholly inappropriate. This Court should not permit

 the government to pursue its strategy of delay in order to avoid a decision on the merits.

                                           ARGUMENT

        While the parties agree as to the relevant factors in considering a motion to stay, there is

 fundamental disagreement as to what showing is required for those factors. Plaintiffs contend that

 all three factors weigh against the Magistrate Judge’s decision to stay proceedings, which would

 necessarily mean that the Magistrate abused its discretion in granting the stay. Either way, the

 parties do not merely quibble about the exercise of conferred discretion, but rather differ on the

 legal question of what showing is required under each factor.

        Also, the stay factors are not an amorphous ad hoc balancing test. On the contrary, binding

 authority confirms not just that the burden is on the moving party to prove clear entitlement to a

 stay, but also that this burden can only be satisfied where the moving party proves that: (1) a stay

 will not cause prejudice to the non-moving party, and; (2) in the absence of a stay the moving party

 will suffer significant hardship. Accordingly, the third stay factor is relevant only where the

 moving party has satisfied the first two factors. And while the Government maintains that all three

 factors weigh in their favor, their opposition brief does not contest this non-discretionary

 framework. Nor do they point to any authority suggesting the Court has discretion to issue a stay

 when doing so would cause prejudice, or in the absence of a clear showing of that proceeding to

 the merits will cause real hardship.




                                                  3
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 4 of 9 PageID #: 784




    I.      The Government Overlooks the Practical Harm of a Stay

         The Government argues that there is no prejudice in maintaining a stay because briefing

 and final judgment cannot wrap up by the end of June. But no one is pushing to have a merits

 decision in June. At this juncture, Plaintiffs ask only that the stay be lifted so that the parties can

 obtain a merits decision as expeditiously as possible.

         The Government uses the uncertainty of a possible extension of the Order as a strategic

 weapon to thwart Plaintiffs’ undisputed rights to both an interlocutory appeal and a final judgment.

 Throughout this litigation the Government has avoided saying anything definitive as to whether

 the eviction moratorium order will be extended or for how long extensions will continue. Instead,

 they have reserved the option of extending the moratorium order indefinitely in short-term

 increments. If (and when) the CDC extends the moratorium past June, we can expect the agency

 will, once again, assert that there is no basis for moving forward with litigation because its

 moratorium will ‘soon expire’, even while planning for the contingency of further extensions.

         The Government should not be permitted to enlist this Court in its game of whack-a-mole.

 The harm to Plaintiffs is not simply the threat that they will be unable to obtain a decision on the

 merits if the stay remains in place, but that they are being improperly prevented from litigating

 their case when there is no valid reason to delay. The Government blithely claims that Plaintiffs

 have no entitlement to a judicial decision for its own sake, but this ignores that (1) the eviction

 moratorium is causing Plaintiffs’ harm right now (whether irreparable or otherwise makes no

 difference at this point in the case); (2) that Plaintiffs’ claims are unquestionably valid, given that

 four other district courts and a panel of the Sixth Circuit have concluded the moratorium is

 unlawful; and (3) that Plaintiffs unquestionably have standing to pursue their claims.
                                                   4
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 5 of 9 PageID #: 785




         When there is an active case or controversy the federal court-house doors are open and

 there is a presumption that an aggrieved party is entitled to a remedy—which requires a resolution

 of the merits. See Lewis v. Casey, 518 U.S. 343, 349 (1996) (“It is the role of courts to provide

 relief to claimants . . . who have suffered, or will imminently suffer, actual harm.”). The APA,

 moreover, requires courts to issue judgment where an agency has acted in excess of statutory

 authority. 5 U.S.C. § 706 (2)(C). Plaintiffs have no obligation to prove that their harm is irreparable

 or that they will prevail on the merits in order to be afforded the right to pursue the merits. The

 Government’s argument puts the cart before the horse.

         Nor is it relevant that the CDC’s current order will expire on June 30. This Court cannot

 decide that the case is moot until it is clear that the case is, in fact, moot. By speculating (without

 confirming) that the eviction moratorium will expire, the Government seeks to force Plaintiffs to

 prove their claim will not become moot, even though the Government is the only party here in the

 position to predict the eviction moratorium’s future. Cf. Friends of the Earth, Inc. v. Laidlaw

 Environmental Services, Inc., 528 U.S. 167, 190 (2000) (“[A] defendant claiming that its voluntary

 compliance moots a case bears the formidable burden of showing that it is absolutely clear the

 allegedly wrongful behavior could not reasonably be expected to recur.”).

         Moreover, there are exceptional reasons why a decision on the merits is critical for

 providing practical relief in this case. Should the case be mooted without ever reaching the merits

 there would remain a significant risk that the CDC would issue a renewed eviction moratorium

 order later—reigniting the present controversy—if there is a spike in cases, perhaps from a new

 emergent COVID-19 strain this fall or next year. Accordingly, even if the Government is correct

 that a party has no right to a merits decision, a stay preventing a resolution on the merits would

 ultimately be prejudicial to the Plaintiffs.

                                                   5
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 6 of 9 PageID #: 786




           Finally, the Government suggests that a stay is not consequential if the District Court is

 affirmed in its conclusion that Plaintiffs are suffering no irreparable harm. But here they conflate

 preliminary injunction standards with the merits. A showing of irreparable harm is, by design,

 more difficult than a showing of an Article III injury and is appropriate in the context of a

 preliminary injunction precisely because at that stage the court is making an assessment as to

 whether immediate judicial intervention is appropriate before final resolution of the merits. By

 contrast, a remedy issued upon a final ruling on the merits is essential for redressing the Plaintiffs’

 injury. And if the practical effect of a stay is to deny that remedy then there is unquestionably

 prejudice to the Plaintiffs here.

     II.      The Government Identifies No Real Hardship in Producing the Administrative
              Record and Repurposing Merits Arguments for Dispositive Motions

           The Government fails to explain why moving to the merits in this case would be a hardship

 at all. They take issue only with the prospect that they might be compelled to address the merits in

 dispositive briefing after submitting the record. But this is no hardship at all. The Government is

 litigating several cases on the statutory and constitutional authority of the CDC eviction

 moratorium. It has briefed and argued every issue this case presents and filed the record several

 times. The notion that having to do one more round of briefing in this case causes the Government

 some undue hardship is preposterous. It ought to go without saying that defending its laws and

 regulations in court is part of the Government’s job, not some undue irritation that the Government

 should have to suffer only when it sees fit to explain its actions. That is always true, but is

 especially true when the Government purports to exercise the authority to shut down evictions

 throughout the entire nation in the face of several courts that have concluded that it lacks the

 authority to do so.



                                                   6
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 7 of 9 PageID #: 787




     III.      The Government Fails to Identify any Legitimate Issue of Judicial Economy in
               Allowing Continued District Court Proceedings

            Plaintiffs have argued that there are no issues of judicial economy here for several reasons.

 First, the merits proceedings would not be duplicative because those would be decided on the

 administrative record. Second, if the Court is inclined to uphold the eviction moratorium on the

 basis of its prior rationale, such an opinion would require minimal judicial resources. And third, if

 the Court should change its view on the merits, that would not give rise to “duplicative

 proceedings” or the possibility of “inconsistent rulings,” as the Magistrate assumed. The

 Government does not directly respond to any of these arguments.

            Instead, the Government simply asserts that lifting the stay might lead to “significant

 wasted judicial effort.” But that is not so. Just as the District Court will retain discretion to set the

 briefing schedule upon lifting the stay, the Court will retain discretion in deciding when to decide

 the merits. This Court controls its own proceedings. Even assuming the merits are fully briefed by

 the end of August or September, nothing would compel this Court to immediately begin drafting

 an opinion. As Plaintiffs have suggested already, it’s likely in that scenario that the Court might

 elect to have the parties file short supplementary briefs once the Fifth Circuit renders its decision

 within a short time thereafter.




                                                     7
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 8 of 9 PageID #: 788




                                        CONCLUSION

        The Plaintiffs respectfully urge this Court to reverse the Magistrate Judge’s Order dated

 April 19, 2021.

        DATED: June 1, 2021                            Respectfully submitted,

        /s/ STEVEN M. SIMPSON                           LUKE A. WAKE*
        STEVEN M. SIMPSON*                              DC Bar No. 1009181
        DC Bar No. 462553                               ETHAN W. BLEVINS*
        Pacific Legal Foundation                        Washington State Bar No. 48219
        3100 Clarendon Blvd., Suite 610                 HANNAH SELLS MARCLEY*
        Arlington, VA 22201                             Washington State Bar No. 52692
        Tel: (202) 888-6881                             Pacific Legal Foundation
        SSimpson@pacificlegal.org                       930 G Street
                                                        Sacramento, CA 95814
        /s/ JAMES C. RATHER, JR.                        Tel: (916) 419-7111
        JAMES C. RATHER, JR.                            Fax: (916) 419-7747
        Louisiana Bar No. 25839                         LWake@pacificlegal.org
        ALKER & RATHER, LLC                             EBlevins@pacifclegal.org
        4030 Lonesome Rd., Suite B                      HMarcley@pacificlegal.org
        Mandeville, LA 70448                            *Pro hac vice
        Tel: (985) 727-7501
        JRather@alker-rather.com
                                     Attorneys for Plaintiffs




                                                8
Case 3:20-cv-01455-TAD-KDM Document 59 Filed 06/02/21 Page 9 of 9 PageID #: 789




                                 CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF

 system, which will automatically notify all counsel of record.


 Dated: June 1, 2021


                                                     /s/ Steve M. Simpson




                                                 9
